Citation Nr: 1412439	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-34 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating (or evaluation) in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which assigned a 50 percent disability rating for PTSD from November 1, 2009 (the period following a temporary total rating).  In February 2010, the Veteran's representative entered a notice of disagreement, ostensibly to the initial rating assigned (based on the submission of private medical evidence showing severity of PTSD), although incorrectly stating that the issue was service connection for PTSD. 

In a January 2010 letter, Dr. L.J.M., the Veteran's private psychologist, opined that PTSD symptoms have the left the Veteran "unable to secure or maintain employment;" therefore, the issue of entitlement to TDIU is raised and has been listed on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that, if the claimant or the record reasonably raises the question of whether a veteran is unemployable due to disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted as a result of that disability).  

The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  For the entire rating period on appeal from November 1, 2009, the Veteran's PTSD was characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to service-connected PTSD symptoms including difficulty sleeping, nightmares, inability to establish and maintain effective relationships, isolation-seeking behavior, depressed feelings, and irritability.

2.  For the entire rating period on appeal from November 1, 2009, the Veteran's PTSD was not characterized by total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

3.  For the entire rating period on appeal from November 1, 2009, the Veteran was unable to secure or maintain substantially gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, for the entire rating period on appeal from November 1, 2009, the criteria for an increased disability rating of 70 percent, but no higher, for PTSD have been more nearly approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period on appeal from November 1, 2009, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

On review of the record, the Board finds that the Veteran was notified in April 2007 - as part of the original claim for service connection for PTSD - about how disability ratings and effective dates are assigned.  While the Veteran was not specifically notified about the type of evidence needed to substantiate an increased rating for PTSD, the Board finds that the Veteran and his representative demonstrated actual knowledge of the information and evidence necessary to establish entitlement to an increased rating for PTSD in excess of 50 percent.  The criteria for a disability rating for PTSD in excess of 50 percent were listed in the June 2008 rating decision and a July 2010 statement of the case.  Knowledge of these criteria and legal argument in support of their assignment was presented by the Veteran's representative in letters to VA from January 2011 and December 2013.  Private treatment records and focused medical evidence and opinion addressing the schedular rating criteria at 38 C.F.R. § 4.130 were submitted by the Veteran's representative in support of the claim in January 2010.  In sum, this evidence shows that the Veteran was aware of the criteria for an increased rating for PTSD in excess of 50 percent as well as the need for evidence to determine whether or not it is factually ascertainable that PTSD increased in severity and whether PTSD affected his employment.  In addition, following the submission of additional evidence and legal argument by the representative, the appeal was readjudicated in an August 2010 supplemental statement of the case, which again outlined the criteria for an increased rating for PTSD; thus, the Board finds that the Veteran has not been prejudiced by VA's failure to provide notification of the type of evidence needed to substantiate the claim for an increased rating for PTSD, that there is no outstanding duty to inform the Veteran that any additional information or evidence is needed, and that the Board may proceed with adjudication of the appeal for an increased rating for PTSD in excess of 50 percent.

Regarding the duty to assist, VA has satisfied its duty to assist the Veteran in developing the issue on appeal.  The RO obtained VA and private medical records, as well as Social Security Administration records regarding disability benefits.  See 38 C.F.R. § 3.159(c)(2).  The information and evidence that has been associated with the Veteran's claims file also includes VA treatment records, private treatment records, VA examination records, and the statements submitted by the Veteran and his representative.  After a complete and thorough review of the claims file, the Board concludes that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  The Veteran has not contended otherwise.  

Additionally, VA met its duty to provide a medical examination.  In March 2010, the Veteran underwent a VA PTSD examination.  The VA PTSD examination report includes all relevant findings and medical opinions needed to fairly evaluate the appeal.  The VA examiner reviewed the claims file, considered pertinent evidence of record - including the Veteran's medical history and personal statements - interviewed the Veteran, and observed the Veteran in a clinical setting.  The examination report set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiner offered the necessary findings.  For these reasons, the Board finds that the medical examination report is adequate for deciding the increased rating appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As indicated under the facts and circumstances in this case, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  See Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the issue addressed on the merits in this decision.

Disability Rating Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

For the entire rating period on appeal, the Veteran's PTSD has been rated at 50 percent disabling under the criteria found at 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders.  Upon review, the Board finds that no other diagnostic code or rating schedule would be appropriate in the evaluation of the Veteran's psychiatric disability.

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32 (4th ed. 1994)).

A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV at 46-47. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2013).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. at 55.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

The Board has reviewed all the evidence in the Veteran's claims file, as well as Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal for an increased disability rating for PTSD in excess of 50 percent.

Increased Rating for PTSD

Through his representative, the Veteran contends that the current severity of his PTSD warrants an increased disability rating in excess of 50 percent.  Specifically, the Veteran asserts that PTSD symptoms including difficulty sleeping, nightmares, and preference for isolation has caused "a moderate to severe degree of impairment in social functioning and a moderate degree of impairment in occupational functioning" are adequate to support a disability rating in excess of 50 percent.  See December 2013 appellant's brief.

After a review of the lay and medical evidence, the Board finds that, for the entire rating period on appeal, the evidence is in equipoise as to whether the severity of the Veteran's psychiatric symptoms more nearly approximate a rating based on occupational and social impairment, with deficiencies in most areas, as described for a higher 70 percent rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  The Board finds that, for the entire rating period on appeal, serviced-connected PTSD has resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to service-connected PTSD symptoms including difficulty sleeping, nightmares, inability to establish and maintain effective relationships, isolation-seeking behavior, depressed feelings, and irritability.  

Regarding occupational impairment, the evidence weighs in favor of finding occupational impairment in most areas due to PTSD symptomatology.  Social Security Administration records reveal that the Veteran left his career as a brick mason in May 2007 for reasons including quick irritability and depression.  On review of the Veteran's PTSD symptoms in January 2010, Dr. L.J.M. opined that the Veteran is "no longer employed or employable," citing the severity of symptoms that include an inability to tolerate proximity to noise or other people, and difficulty in adapting to stressful circumstances.  Similarly, the March 2010 VA examiner estimated a "moderate degree of occupational functioning" in an overall assessment of a "moderate to severe" disability level.

Regarding social impairment, the evidence has demonstrated isolation-seeking behavior, depressed feelings, and irritability that indication social impairment in most areas due to PTSD symptomatology.  The Veteran was admitted to the VA Specialized Inpatient PTSD Unit (SIPU) treatment program in September 2009 with a GAF score of 50.  The admission screening for depression indicated "moderately severe depression," with symptoms including little interest or pleasure in doing things, depressed feelings, difficulty sleeping, fatigue, poor appetite, trouble concentrating, and thoughts supporting self-inflicted harm.  The Veteran was discharged from the SIPU program in October 2009 with a GAF score of 55.  The March 2010 VA examiner provided a GAF score of 48 and opined that the Veteran showed a "moderate to severe degree of impairment in social functioning."  The March 2010 VA PTSD examination report reveals that the Veteran considers himself "a loner" and "prefers to stay to himself," and included discussion of other PTSD symptoms such as difficulty sleeping, nightmares, flashbacks, intrusive thoughts, generalized anxiety, difficulty with anger control, vigilant behavior in crowds, and moderate dysphoria with anergia, anhedonia, and hopelessness.  Similarly, Dr. L.J.M.'s January 2010 letter states that the Veteran "has difficulty relating to others including family."  Dr. L.J.M. reported other symptomatology associated with depression including poor sleep, irritability, and anger.  The Veteran's SIPU admission questionnaire included the statement that moderately severe depression made it "somewhat difficult" to do work, take care of things at home, or get along with other people.

The Board also notes the presence of some of the specific criteria listed for a 70 percent disability evaluation under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  Dr. L.J.M. stated that the Veteran indicated episodes of suicidal ideation without intent during Beck Depression Inventory (BDI) testing in November 2009.  See 
Dr. L.J.M. January 2010 letter.  Similarly, during VA treatment in June 2009, the Veteran said that he has "suicidal thoughts on occasion, but he has never acted on them and has no current intent or plan."  Although the evidence does not show "impaired impulse control (such as unprovoked irritability with periods of violence)," the Veteran reported irritability and anger to Dr. L.J.M., who explained that the Veteran "isolates much of the time to avoid provocation."  See Dr. L.J.M. January 2010 letter.  Dr. L.J.M.'s January 2010 letter also noted that the Veteran has a history of becoming disoriented to time and place when discussing or recalling traumatic experiences in Vietnam.

On review of the evidence, the Board finds that, for the entire rating period on appeal from November 1, 2009, the Veteran's PTSD has been characterized by symptoms including difficulty sleeping, nightmares, inability to establish and maintain effective relationships, isolation-seeking behavior, depressed feelings, and irritability.  GAF scores reported include a 50 (September 2009 VA SIPU admission), 55 (October 2009 SIPU discharge), 45 (Dr. L.J.M., January 2010) and 48 (March 2010 VA examination).  The Veteran's psychiatric symptoms have been relatively consistent during this period, and a 70 percent rating under Diagnostic Code 9411 takes into account occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  Accordingly, the Board finds that, after resolving all reasonable doubt in favor of the Veteran, for the entire rating period the severity of the Veteran's occupational and social impairment and symptoms due to service-connected PTSD more nearly approximates the criteria a higher 70 percent disability rating.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has reviewed all the evidence of record, lay and medical, and finds that, for the entire rating period on appeal, the level of occupational and social impairment due to PTSD symptoms have not met or more nearly approximated the criteria for a higher 100 percent disability rating.  See 38 C.F.R. § 4.130.  For the entire rating period on appeal, the record does not indicate total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, as required for a 100 percent disability rating under Diagnostic Code 9411.  Id.

The lay and medical evidence does not reveal gross impairment in thought processes or communication.  The mental status examination included in the March 2010 VA PTSD examination revealed no evidence of disoriented though process or content, and spontaneous speech was fluent, grammatic, and free of paraphasias.  There was no indication that special orientation, personal appearance, or hygiene were abnormal.  Dr. L.J.M.'s January 2010 letter does not indicate abnormal speech, or neglect of personal appearance.  

The evidence has also not shown a persistent danger of the Veteran hurting himself or others.  Although the Veteran has expressed suicidal thoughts during the rating period, at its most severe, the Veteran stated that he had never acted on the thoughts and had no current intent or plan.  The evidence does not show that these suicidal ideations had any impact on occupational or social functioning.  

The evidence does not show persistent delusions or hallucinations.  The Veteran has reported experiencing flashbacks to Vietnam, and Dr. L.J.M.'s January 2010 letter mentioned that the Veteran has a history of becoming disoriented to time and place when discussing or recalling traumatic experiences in Vietnam.  However, these symptoms do not rise to the level of "persistent delusions or hallucinations," which tend to suggest a disconnection from reality and severely impaired orientation.  In contrast, the record generally shows that the Veteran is functioning satisfactorily, and that he is able to perform activities of daily living routinely and independently.  See March 2010 VA examination report.  

The Veteran has also not evidenced memory loss for names of close relatives, own occupation, or own name.  Although Dr. L.J.M. indicated that the Veteran has had difficulty with short-term memory, the record does not reflect more severe symptoms such as memory loss for names of close relatives, own occupation, or own name. 

After consideration of the foregoing, the Board finds that, for the entire rating period on appeal, the level of occupational and social impairment due to PTSD symptoms does not more nearly approximate the next higher 100 percent rating criteria under Diagnostic Code 9411.  Even though the Veteran exhibited passive suicidal ideation and disorientation to time and place when recalling traumatic experiences in Vietnam, the Veteran's PTSD symptoms, as a whole, are contemplated by the 70 percent rating.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).  To the extent any higher level of compensation than 70 percent is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested symptoms including difficulty sleeping, nightmares, inability to establish and maintain effective relationships, isolation-seeking behavior, depressed feelings, and irritability.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Legal Criteria

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice, 22 Vet. App. 447; Norris, 12 Vet. App. at 420.  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2013).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a).

A TDIU may also be assigned pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Compensation and Pension Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski,
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2013).

TDIU Analysis

In the January 2010 letter, Dr. L.J.M. asserted that the Veteran is "unable to secure or maintain employment" because of the severity of service-connected PTSD symptoms.  In a questionnaire submitted to the Social Security Administration (SSA) for disability benefits in September 2008, the Veteran reported that he became unemployed in May 2007.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim identify the benefit sought has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations).  

Pursuant to the increased rating decision above, the Board has granted a 70 percent rating for service-connected PTSD for the entire rating period on appeal.  Throughout the rating period on appeal, the Veteran has also been service-connected for type II diabetes mellitus, rated at 20 percent disabling, and for erectile dysfunction, rated as noncompensable.  The Board finds that, for the entire rating period on appeal, the Veteran has met the combined rating percentage criteria at 38 C.F.R. § 4.16(a) for a total disability rating based on individual employability.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrants such a rating during this time period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The next step is to determine whether the Veteran has been unemployable due to his service-connected disabilities.  38 C.F.R. §§ 3.340(a)(1), 4.15.  After review of all the evidence, lay and medical, the Board finds that, for the entire rating period on appeal, the evidence is in equipoise on the question of whether the Veteran has been unemployable due to service-connected disabilities.  As noted above, Dr. L.J.M. opined that the Veteran is "no longer employed or employable," citing the severity of symptoms that include an inability to tolerate proximity to noise or other people, and difficulty in adapting to stressful circumstances.  Similarly, the March 2010 VA examiner estimated a "moderate degree of occupational functioning" in an overall assessment of a "moderate to severe" disability level.  

Review of SSA records reflects that the Veteran sought disability benefits after leaving his job as a brick mason in May 2007, stating that "my memory is very short and I have chronic back pain.  I get very irritable fast and become depress [sic] when around a lot of people."  See November 2008 SSA Form SSA-3368.  The Board notes that the SSA records include frequent discussion of a back disorder - which is not service connected - even though the Veteran's primary contention in the SSA questionnaires regarding his alleged unemployability relates to psychiatric symptoms.  Three of the four GAF scores included in the record, all of which were reported after submission of the November 2008 SSA disability application, were in the 41to 50 range, which may indicate serious impairment in occupational functioning, including being unable to keep a job.  

In consideration of the factors above, and resolving all reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted for the entire rating period on appeal from November 1, 2009.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.16(a).


ORDER

For the entire rating period on appeal from November 1, 2009, an increased rating of 70 percent for PTSD, but not higher, is granted.

For the entire rating period on appeal, a TDIU is granted.




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


